     Case 8:20-cv-00089-DOC-JDE Document 52 Filed 12/23/20 Page 1 of 4 Page ID #:448



 1    M. DANTON RICHARDSON (State Bar No. 141709)
      mdantonrichardson@yahoo.com
 2    LEO E. LUNDBERG, JR. (State Bar No. 125951)
      leo.law.55@gmail.com
 3
      LAW OFFICE OF M. DANTON RICHARDSON
 4    131 N. El Molino Ave., Suite 310
      Pasadena, CA 91101
 5

 6    Attorneys for Plaintiff,
      LITTLE ORBIT LLC
 7

 8
                                  UNITED STATES DISTRICT COURT
 9                               CENTRAL DISTRICT OF CALIFORNIA
10       LITTLE ORBIT LLC, a California Limited )   Case No.: 8:20-cv-00089-DOC-JDE
11       Liability Company,                     )
                                                )   Judge:            Hon. David O. Carter
12                     Plaintiff,               )
                                                )   JOINT STIPULATION AND REQUEST
13
                vs.                             )   FOR COURT TO RETAIN
14                                              )   JURISDICTION FOR AN ADDITIONAL
         DESCENDENT STUDIOS INC., a Texas )         THIRTY (30) DAYS FOR THE PARTIES
15       corporation, and ERIC PETERSON, an     )   TO COMPLETE THEIR SETTLEMENT
16       individual,                            )
                                                )
17                     Defendants.              )
                                                )
18
         ___________________________________ )
19                                              )
         DESCENDENT STUDIOS INC., a Texas )
20       corporation,                           )
21                                              )
                       Counterclaimant,         )
22                                              )
                vs.                             )
23
                                                )
24       LITTLE ORBIT LLC, a California Limited )
         Liability Company,                     )
25                                              )
26                     Counter Defendant.       )
                                                )
27       ___________________________________ )
28
                                                    1
                                                                     STIPULATION AND JOINT REQUEST FOR COURT
                                                             TO RETAIN JURISDICTION AN ADDITIONAL THIRTY DAYS
                                                                             CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
     Case 8:20-cv-00089-DOC-JDE Document 52 Filed 12/23/20 Page 2 of 4 Page ID #:449



 1           WHEREAS the parties reached a settlement of this matter during a Settlement

 2    Conference with Hon. John D. Early on November 17, 2020;
 3
             WHEREAS pursuant to said settlement the Court dismissed this action in a Minute Order
 4
      entered November 25, 2020, and further ordered that “The Court retains jurisdiction for thirty
 5

 6    (30) days to vacate this order and reopen the action upon showing of good cause that the

 7    settlement has not been consummated”; and
 8
             WHEREAS the parties are still working to finalize their settlement, including necessary
 9
      negotiations with a third party as provided for in the parties’ agreement to settle as worked out
10

11    by Magistrate Early, and jointly desire for the Court to retain jurisdiction for an additional thirty

12    (30) days;
13
             NOW THEREFORE the parties hereby stipulate to and jointly request the Court to
14
      extend its earlier Minute Order and retain jurisdiction for an additional thirty (30) days.
15

16           IT IS SO STIPULATED.

17                                        Respectfully Submitted this 23rd Day of December, 2020:
18                                               By: /s/ M. Danton Richardson
                                                         Counsel
19
20                                               M. Danton Richardson (State Bar No. 141709)
                                                 Leo E. Lundberg, Jr. (State Bar No. 125951)
21                                               LAW OFFICE OF M. DANTON RICHARDSON
                                                 131 N. El Molino Ave., Suite 310
22                                               Pasadena, CA 91101
23                                               E-mail: mdantonrichardson@yahoo.com
                                                         leo.law.55@gmail.com
24                                                  Counsel for Plaintiff

25
                                                 By: /s/ Nada I. Shamonki
26                                                      Counsel
27
                                                 NADA I. SHAMONKI (SBN 205359)
28
                                                        2
                                                                        STIPULATION AND JOINT REQUEST FOR COURT
                                                                TO RETAIN JURISDICTION AN ADDITIONAL THIRTY DAYS
                                                                                CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
     Case 8:20-cv-00089-DOC-JDE Document 52 Filed 12/23/20 Page 3 of 4 Page ID #:450



 1                                       MINTZ LEVIN COHN FERRIS GLOVSKY AND
                                         POPEO P.C.
 2                                       2029 Century Park East, Suite 3100
                                         Los Angeles, CA 90067
 3                                       Telephone: (310) 586-3200
                                         Facsimile: (310) 586-3202
 4
                                         Email: nshamonki@mintz.com
 5                                       Counsel for Defendants

 6                                       Michael C. Whitticar; VSB No. 32968
                                         NOVA IP Law, PLLC
 7                                       7420 Heritage Village Plaza, Suite 101
                                         Gainesville, VA 20155
 8
                                         Tel: 571-386-2980
 9                                       Fax: 855-295-0740
                                         E-mail: mikew@novaiplaw.com
10                                       Counsel for Defendants
                                         Admitted Pro Hac Vice
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                               3
                                                               STIPULATION AND JOINT REQUEST FOR COURT
                                                       TO RETAIN JURISDICTION AN ADDITIONAL THIRTY DAYS
                                                                       CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
     Case 8:20-cv-00089-DOC-JDE Document 52 Filed 12/23/20 Page 4 of 4 Page ID #:451



 1                                    CERTIFICATE OF SERVICE

 2          I, the undersigned, certify and declare that I am over the age of 18 years, employed in the
      County of Los Angeles, State of California, and am not a party to the above-entitled action.
 3
      On December 23, 2020, I filed a copy of the following document(s):
 4
            JOINT STIPULATION AND REQUEST FOR COURT TO RETAIN
 5          JURISDICTION FOR AN ADDITIONAL THIRTY (30) DAYS FOR THE
 6          PARTIES TO COMPLETE THEIR SETTLEMENT

 7    By electronically filing with the Clerk of the Court using the CM/ECF system which will send
      notification of such filing to the following:
 8

 9          M. Danton Richardson
            Leo E. Lundberg, Jr.
10          LAW OFFICE OF M. DANTON RICHARDSON
11          131 N. El Molino Ave., Suite 310
            Pasadena, CA 91101
12          E-mail: mdantonrichardson@yahoo.com
                    leo.law.55@gmail.com
13
            Counsel for Plaintiff
14
            Michael C. Whitticar; VSB No. 32968
15          NOVA IP Law, PLLC
16          7420 Heritage Village Plaza, Suite 101
            Gainesville, VA 20155
17          Tel: 571-386-2980
            Fax: 855-295-0740
18
            Email: mikew@novaiplaw.com
19          Counsel for Defendants

20          NADA I. SHAMONKI (SBN 205359)
21          MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
            2029 Century Park East, Suite 3100
22          Los Angeles, CA 90067
            Telephone: (310) 586-3200
23
            Facsimile: (310) 586-3202
24          Email: nshamonki@mintz.com
            Counsel for Defendants
25

26    Executed on December 23, 2020, at Los Angeles, California. I hereby certify that I am
      employed in the office of a member of the Bar of this Court at whose direction the service was
27    made.
                                                             /s/ Diane Hashimoto
28
                                                             Diane Hashimoto
                                                      4
                                                                     STIPULATION AND JOINT REQUEST FOR COURT
                                                             TO RETAIN JURISDICTION AN ADDITIONAL THIRTY DAYS
                                                                             CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
